ON MOTION FOR REHEARING.
NORTONI, J.
It is earnestly argued in support of the motion for a rehearing that the judgment in this case is in conflict with the case of Young v. Railway Mail Ass’n, 126 Mo. App. 325, 103 S. W. 557 and Fetter v. Fidelity & Casualty Co., 174 Mo. 256, 73 S. W. 592, in that it denies opinion evidence of the physicians the probative force accorded to such evidence in those cases. If the cases referred to are similar in respect of this matter to the question considered here, we have found ourselves unable to perceive such to be true. In-point to require discrimination in the opinion. In the deed, those cases were not considered sufficiently in Young case, the plaintiff survived the accident and sued *466on the policy for the weekly indemnity stipulated during the time he was disabled. It appears that he was injured by rupturing a blood vessel in his lung in the labor attending an effort to lift a heavy mail pouch several feet above his head. At the time, he was suddenly seized with a hemorrhage from the lung and spit blood. To these facts he testified himself on the stand, and described the strain incident to the lift which occasioned the hemorrhage. Having thus established a physical injury by positive and direct testimony, the evidence of physicians was received, tending to prove it resulted from an accidental, rather than a natural, cause. Obviously that case is to be distinguished from this one, for here there is no positive and direct evidence of an injury to Mr. Wright, the decedent.
In the Fetter case, it appears that Fetter, the as-surd, was engaged in an endeavor to close a window with a stick. The stick became fastened and he slipped and fell against a table standing near, so as to inflict an injury in the region of the kidney. In order to treat the injury, an incision was made by the physician in the back of the insured and a ruptured kidney disclosed. The ruptured kidney was, therefore, revealed as a fact in the case and not through opinion or inferences. It appeared, too, that the kidney was diseased in a measure, and opinion evidence was received as to whether the ruptured kidney was occasioned from the injury received by the fall against the table or as a result of the disease. Obviously that case is not in point here, for there was the positive and direct testimony concerning the ruptured kidney, which was disclosed on the investigation through the incision in the back of the patient, made the day after the injury and before his death.
Though opinion evidence was utilized in those cases and the jury permitted to draw and reckon with an inference of fact, such inference so drawn and utilized was not an inference upon an inference, but rather *467the first inference from the established fact in the case. In the Young case, the positive and direct evidence disclosed a rupture of a blood vessel, while in the Fetter case the positive and direct evidence introduced established a ruptured kidney. The rupture having been thus established in each instance by positive and direct evidence, it stood as a fact disclosed in the case, and then the inferences thereafter employed rested upon such established fact.
Here, in the instant case, there is no positive and direct evidence that Mr. Wright, the assured, suffered a rupture of an artery, and the' evidence to that effect rests entirely upon evidence which, as above said, authorizes the jury to do no more than infer that death resulted from a rupture of an artery. Indeed, the evidence of the physicians is but inference on their part and, therefore, a conclusion. Having ascertained the ruptured artery through utilizing first the inference or opinion of the physicians that deceased suffered a ruptured artery, it appears that a second inference is employed in the process of arriving at the verdict, to the effect that such ruptured artery resulted from accidental means, rather than from a natural cause. Obviously a judgment resting upon inference piled upon inference may not be sustained.
The motion for a rehearing should be overruled.